UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7033



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ARTHUR LEE TILLMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-92-270, CA-95-398-3-MU)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Arthur Lee Tillman, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court. United
States v. Tillman, Nos. CR-92-270; CA-95-398-3-MU (W.D.N.C. June

20, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2